Exhibit Horizon Financial Corp. and , Warrant Agent WARRANT AGREEMENT Providing for the Issuance of Warrants Dated as of , 20 WARRANT AGREEMENT THIS WARRANT AGREEMENT is entered into as of, 20 between Horizon Financial Corp., a corporation incorporated under the laws of the State of Washington (the “Company”) and , a incorporated under the laws of (the “Agent”). W I T N E S S E T H: WHEREAS, the Company proposes to issue Warrants, each Warrant entitling the registered owner thereof to purchase of the Company at the price and upon the terms and conditions herein set forth; and WHEREAS, the Company is duly authorized to issue the Warrants as provided in this Agreement; and WHEREAS, all things necessary have been done and performed to make the Warrants when duly authenticated by the Agent and issued as provided for in this Agreement legally valid and binding obligations of the Company with the benefits and subject to the terms of this Agreement. NOW, THEREFORE, for good and valuable consideration mutually given and received, the receipt and sufficiency thereof is hereby acknowledged, it is hereby agreed and declared as follows: ARTICLE I DEFINITIONS SECTION 1.1.Definitions.Except as otherwise expressly provided or unless the context otherwise requires, the terms defined in this Section 1.1 shall for all purposes of this Agreement, have the meanings herein specified, the following definitions to be equally applicable to both the singular and plural forms of any of the terms herein defined: The term “Agent” shall mean , a incorporated under the laws of or its lawful successors from time to time appointed in accordance with this Agreement. The term “Agreement” shall mean this Warrant Agreement between the Company and the Agent, as such agreement is originally executed or as it may from time to time be supplemented, modified or amended as provided herein. The term “Business Day” shall mean any day which is not a Saturday or Sunday and which in New York, New York and Bellingham, Washington is neither a legal holiday nor a day on which banking institutions are authorized by law or regulation to close. The term “Company” shall mean Horizon Financial Corp., a Washington corporation, until a successor entity shall have become such pursuant to the applicable provisions of this Agreement and thereafter the term “Company” shall mean such successor entity. The term “Event of Default” shall mean any event specified as such in Section 6.1 hereof.An Event of Default shall “exist” if an Event of Default shall have occurred and be continuing. The term “Exercise Date” shall mean each date during the Exercise Period on which the are purchased by a Registered Owner through the exercise of all or a portion of its Warrants. The term “Exercise Form” shall mean the form designated Exercise Form attached as Annex II to each Warrant. The term “Exercise Period” shall mean the period commencing at 9:00 A.M. (Bellingham, Washington time) on , 20 and ending at 4:00 P.M. (Charleston, South Carolina time) on , . The term “Exercise Price” shall have the meaning accorded such term in Section 2.1 of this Agreement. The term “Expiration Time” means 4:00 p.m., Bellingham, Washington time, on , [The term “Indenture” shall mean that certain Indenture dated as of , 20 between the Company and , as trustee, as such Indenture was originally executed or as it may from time to time be supplemented, modified or amended in accordance with the terms thereof.] The term “Notice of Intent to Exercise” shall have the meaning accorded thereto in Section 4.1 of this Agreement. The form of Notice of Intent to Exercise is attached as Annex I to each Warrant. The term “Outstanding” when used with reference to the Warrants shall mean, as of the date of determination, all Warrants theretofore authenticated and delivered under this Agreement, except: (a)Warrants theretofore canceled by the Agent or delivered to the Agent for cancellation; and (b)Warrants in exchange for or in lieu of which other Warrants shall have been authenticated and delivered under this Agreement. The term “Person” shall mean an individual, a corporation, a partnership, a joint venture, an association, a joint stock company, a trust, an unincorporated organization, or a government or any agency, authority or political subdivision thereof. The term “Register” shall mean the books for the registration and transfer of Warrants which books are kept by the Agent pursuant to Section 3.1 hereof. The term “Warrantholders” or “Registered Owners” means the persons from time to time who are registered owners of the Warrants. The term “Warrantholders’ Request” means an instrument signed in one or more counterparts by the Warrantholders entitled to purchase in the aggregate not less than a majority of the aggregate amount of which could be purchased pursuant to all Warrants then Outstanding requesting the Agent to take some action or proceeding specified therein. The term “Warrants” means the Warrants issued hereunder pursuant to which Warrantholders have the right to purchase on the terms and conditions herein set forth. The term “Written Order of the Company” and “Written Consent of the Company” mean, respectively, a written order or consent signed in the name of the Company by any one of its officers and may consist of one or more instruments so executed. ARTICLE II ISSUANCE OF WARRANTS SECTION 2.1.Issuance And Terms Of Warrants.The issuance of Warrants entitling the Registered Owners thereof to purchase up to an aggregate of not more than of the is hereby authorized.The Warrants shall be delivered by the Company to the Agent to be authenticated by the Agent and delivered in accordance with the Written Order of the Company.The Warrants shall be dated , 20 and shall be issuable in fully registered form and in denominations that permit the purchase upon exercise of . The Warrants shall be exercisable on any Business Day during the Exercise Period.
